Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 1of 8

Pro Se | (Rey_ 12/16) Complaint for a Civil Case _

UNITED STATES DISTRICT COURT
for the
Middle District of Georgia

Macon Division

Henry Ray Campbell Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
=V=

Jury Trial: (check one) [_] Yes [V]No

ADVANCED CORE CONCEPTS LLC et al

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Nm eee eS

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Henry Ray Campbell
Street Address 3239 Moseley Rd
City and County Byron Peach
State and Zip Code Georgia 31008 7
Telephone Number 478-972-9726
E-mail Address Ray.Campbell@outlook.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 2 of 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Defendant No. 1

 

 

 

 

 

Name ADVANCED CORE CONCEPTS, LLC et al
Job or Title (if known)

Street Address 645 TALLULAH TRAIL, SUITE 201

City and County WARNER ROBINS, HOUSTON COUNTY
State and Zip Code GEORGIA 31088

Telephone Number 478-923-9995

 

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

E-mail Address /if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 3 of 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[V |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

10 U.S.C. § 2409. The unlawful employment practices alleged herein were committed within the
Judicial District of Middle Georgia, Macon Division.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
Ls The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) . is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation

The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) .

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) . is acitizen of
the State of (name) ; . Oris acitizen of

(foreign nation)

 

Page 3 of 5
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 4 of 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case —

II.

IV.

b. If the defendant is a corporation

The defendant, (name) , is incorporated under

the laws of the State of (name)

 

, and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Trase Travers, CEO of Advanced Core Concepts, LLC ("ACC"); Darren Bergan, Vice President of Operations
of ACC; Trina Cohenour, ACC Human Resource Director (HRD); and April Griner, ACC program manager and
plaintiff's supervisor, were employees of ACC during the time periods relevant to plaintiff's claims and had
responsibility to investigate, discover, or address misconduct and the authority to impose conditions of

employment for plaintiff. See continuation pages

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

The plaintiff requests backpay from December 14, 2017 at annual rate of $115,000.00 and reinstatement to
employment or two years front pay for unlawful termination; $200,000.00 compensatory damages for the
emotional harm (including mental anguish, inconvenience, shattered confidence, shattered reputation, and
emotional distress associated with defendant's materially adverse employment acts and reckless indifference to
plaintiff's protected rights and workplace safety. Plaintiff also request any costs (including reasonable attorney
fees, expert fees) he may incur for this action and other relief allowed by the courts and law.

Page 4 of 5
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 5of 8

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

ve Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 09/13/2020

Signature of Plaintiff Yor, boty longo
Printed Name of Plaintiff Henry R4y Campbell .

B. For Attorneys

 

 

 

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 6 of 8

Continuation Page, 1 of 3
Henry Ray Campbell, Plaintiff, v. Advanced Core Concepts LLC et al
III. A. continued

Jerome Jones and John Seereiter were United States Air Force employees during the time periods
relevant to plaintiff's claims and had contract oversight or management responsibilities for the
prime Department of Defense contract that provided contractor support for office. Plaintiff's
employer provided contractor support to that office as a sub-contractor for the prime contract.
Jones and Seereiter had no authority to impose conditions of employment for plaintiff and in fact
were prohibited from having any contact or discussion with plaintiff's employer about plaintiff's
conditions of employment.

Ul. B.

June 2017 — December 2017 incidents of perceived discriminatory misconduct (under a
Department of Defense sub-contract for contractor support) against plaintiff by plaintiff's
employer and Jerome Jones. Plaintiff believed in the beginning that it was age discrimination;
During this same period Plaintiff observed what he considered unethical and fraudulent
misconduct by plaintiff's employer and Jones related to plaintiff's employment and ACC’s
commercial projects.

iil,

1. June 4, 2017 (e-mail) — Plaintiff reported concerns of perceived discrimination (under a
Department of Defense contract) to defendant’s Human Resources Director (HRD) and two
other senior management officials.

2. June 14, 2017 — Plaintiff met with defendant CEO and HRD to discuss plaintiff's June 4,
2017 concerns. The defendant did not express any concerns about reasonableness of
plaintiff's concerns and offered that a government employee (Jones) was likely involved
with plaintiff's perceived discriminatory issues.

3. Following the June 14, 2017 meeting more of plaintiff's travel requests were disapproved
and some of those were reported by an ACC employee as being disapproved by Jerome
Jones prompting plaintiff to ask for a meeting with Jerome Jones in an effort to resolve
concerns at lowest level.

4. Plaintiff met with Jones in July 2017 (in private) to voice plaintiff's concerns about Jones
alleged discriminatory disapproval of plaintiff's travel requests and plaintiff's perception of
his unethical and fraudulent involvement in ACC’s commercial projects. Jones denied both
concerns.
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 7 of 8

Continuation Page, 2 of 3

5.

10.

11.

r2.

13.

September 22, 2017 — Plaintiff received email from defendant CEO that plaintiff believed
was intimidation and harassment for plaintiff's discussions with the defendant and Jones.

October 31, 2017 — Plaintiff was administered a Letter of Warning (LoW) by defendant

CEO that implemented severe adverse employment action against plaintiff. Defendant CEO
claimed basis for the LoW was complaints/accusations, from Jones, linked to the September
22, 2017 email. Jones demanded plaintiff be removed from ACC’s commercial projects.

Plaintiff alleges the LoW and adverse employment actions by the defendant were in reprisal
for Plaintiff's June 2017 discussions with defendant and July 2017 discussions with Jones.

November 12, 2017 (e-mail) - Plaintiff advised defendant that the LoW was a
discriminatory false, vicious, and malicious attack on plaintiff's integrity, credibility and
outstanding performance record by both defendant and Jerome Jones. Plaintiff also alleged
that Jones involvement was unethical and abuse of authority.

November 15, 2017 - Defendant CEO responded to plaintiff's November 12, 2017 e-mail
stating that he had no intention of retracting the LoW or reversing the adverse employment
actions and threatened retaliation if plaintiff filed any complaints.

December 11, 2017 - Plaintiff filed a complaint with appropriate government officials under
10 U.S.C. § 2409 alleging Department of Defense contract mismanagement; Department of
Defense contract ethics violations; abuse of authority related to Department of Defense
contract; violation of rules/regulation related to Department of Defense contract.

December 13, 2017 — Plaintiff's employment was terminated by defendant with proffered
reason of insubordination for filing the 11 Dec 2017 complaint with government officials
responsible for contract oversight and management. See Exhibit 1.

On or about January 12, 2018, plaintiff filed a 10 U.S.C. § 2409 Whistleblower Reprisal
Complaint with the Department of Defense Inspector General.

The Department of Defense Inspector General investigation found amongst other things
that: 1. Plaintiff's November 12, 2017 e-mail (number 8 above) was a protected disclosure
that evidenced a violation of a law, rule, or regulation related to a Department of Defense
contract or grant or an abuse of authority; 2. Plaintiff's December 11, 2017 e-mail (number
10 above) was a protected disclosure that evidenced a violation of regulation related to a
Department of Defense contract or grant or an abuse of authority; 3. The 31 October,
Case 5:20-cv-00360-MTT Document 1 Filed 09/14/20 Page 8 of 8

Continuation Page, 3 of 3

2017 Letter of Warning issued to plaintiff by defendant was an unfavorable action against
plaintiff and covered under the provisions of 10 U.S.C. § 2409; 4. Plaintiffs termination
December 13, 2017 was unfavorable action against plaintiff caused by plaintiff's December 11,
2017 complaint and covered under the provisions of 10 U.S.C. § 2409.

14. This complaint action is compliant with 10 U.S.C. § 2409. All administrative remedies
were exhausted 13 September 2018 earliest or 12 February 2019 latest. See Exhibit 2.

Date: 7 [13/2020
Plaintiff Signature: Bw My Lary

Plaintiff's Printed Name: Henry Ray Campbell
